Citation Nr: 1122247	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-50 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1949 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Board remanded the Veteran's claims for additional development and consideration.  After the completion of the requested development, the Board determined further medical comment was required before adjudication on the underlying merits.  Thus, the Board requested a medical expert opinion from an otolaryngologist in January 2011.  The requested expert opinion was returned to the Board in April 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to noise in service (i.e., acoustic trauma) - including especially due to his military occupational specialty as an aircraft mechanic.  

2.  In addition, according to the most probative (competent and credible) evidence of record, the Veteran's bilateral hearing loss and tinnitus are a result of his military service, including to acoustic trauma from excessive noise exposure, and are not due to other, unrelated factors.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred during or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claims are being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).

II.  Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are a result of acoustic trauma while in the military.  Specifically, his military occupational specialty was as a senior aircraft mechanic with duty assignments in a Field Maintenance Squadron and a Bombardment Wing Medium.  He contends that he was exposed to B52 aircraft without hearing protection and, as a result of such in-service acoustic trauma, he currently has bilateral hearing loss and tinnitus.  And after reviewing the relevant medical and other evidence of record, the Board agrees and finds this evidence supports his claim for service connection.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

Regarding the first requirement for service connection, there is no disputing the Veteran has bilateral (i.e., right and left ear) hearing loss and tinnitus.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  To this end, he submitted private treatment records from Dr. R.N., dated June 2001 and September 2006 showing a diagnosis of bilateral hearing loss.  Further, the November 2008 and October 2010 VA compensation examiners confirmed the Veteran suffers from bilateral hearing loss and tinnitus.  Specifically, the November 2008 VA compensation examination found his average pure tone threshold level of 61.25 decibels for his right ear and 66.25 decibels for his left ear, which meets the requirements for a ratable hearing loss disability pursuant to 38 C.F.R. § 3.385.  Based on the results of that hearing test, the VA examiner determined there was mild sloping to severe sensorineural hearing loss in the right ear, and mild sloping to profound sensorineural hearing loss in the left ear.  The October 2010 VA examiner found an average pure tone threshold level of 62.5 decibels for his right ear and 67.5 decibels for his left ear.  So there is no disputing the Veteran has bilateral hearing loss and, indeed, that it is of sufficient severity according to the threshold minimum rating requirements of § 3.385 to also be considered an actual disability by VA standards.  Similarly, both examiners confirmed that the Veteran suffers from bilateral tinnitus.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).

Hence, resolution of the appeal of this claim turns on whether these disorders are attributable to the Veteran's military service, including especially to acoustic trauma as mentioned.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding in-service incurrence of his hearing loss, as previously noted in the VHA opinion, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to hearing difficulty or ringing in the ears.  On his September 1952 discharge examination, his hearing was 15/15 on the whispered and spoken voice test.  Despite such, the Board finds that the Veteran has competently and credibly described his in-service noise exposure, especially when considering his military occupational specialty as described above.  And so, the Board finds there is credible evidence he sustained the type of acoustic trauma claimed in service since this type of event is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  

Regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, he was scheduled for a VA audiological examination in November 2008, at which time the Veteran reported that he had gradual hearing loss that had been noticeable for 20 years or so.  It was observed that he had military noise exposure of B52 aircraft without hearing protection.  He also reported civilian noise exposure of intermittent construction noise for 16 years with and without hearing protection.  Other post-service exposure included car races with hearing protection, airboats with hearing protection, lawn mowers without hearing protection, and power tools without hearing protection.  The Veteran also indicated that he had constant bilateral tinnitus that had its onset "a long time ago," but he could not determine the time of onset.  Such was more evident in quiet and at night.  The Veteran indicated that it had a gradual onset and was a mild to moderately severe ringing sound.  Following an audiometric examination and testing, the examiner diagnosed constant bilateral subjective tinnitus, sensorineural hearing loss sloping from mild to severe of the right ear, and sensorineural hearing loss sloping from mild to profound of the left ear.  The examiner indicated that he could not resolve the issue of whether the Veteran's hearing loss and tinnitus were due to or a result of noise exposure in service without resort to mere speculation.  He indicated that military acoustic trauma was conceded, but there was no valid evidence of auditory status in service, the Veteran did not report onset of his gradual hearing loss and tinnitus in service, and there were potential non-military etiologies, including aging and occupational and recreation noise exposure, some without hearing protection.  The VA examiner stated that, given the available evidence, it was his clinical opinion that the non-military etiologies have likely contributed to the Veteran's bilateral hearing loss and tinnitus, but he felt that he could not determine whether the Veteran's three years of military noise exposure has also contributed without resort to mere speculation.  He concluded that it would be speculative to allocate a degree of his current bilateral hearing loss and tinnitus to each of these etiologies. 

In September 2010, the Board determined that the November 2008 opinion was inadequate since it was equivocal in nature and remanded the Veteran's case in order to afford him another VA examination with an opinion regarding the etiology of his bilateral hearing loss and tinnitus.  

As such, at an October 2010 VA examination by the same examiner who performed the November 2008 VA examination, the Veteran again reported his in-service and post-service noise exposure, as described previously.  Constant bilateral subjective tinnitus, mild to severe sensorineural right ear hearing loss, and mild to profound sensorineural left ear hearing loss were again diagnosed.  After reviewing the claims file and conducting an audiological examination, the examiner opined he could not resolve the issue of whether hearing loss or tinnitus had their onset during service, are related to any in-service disease, event, or injury, or if hearing loss manifested in the initial post-service year without resort to mere speculation.  He indicated that the September 2005 Institute of Medicine Report on noise exposure in the military, "Noise and Military Service-Implications for Hearing Loss and Tinnitus," concluded that, if documentation of the existence of hearing loss or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure during prior military service.  The examiner stated that, as there were no valid hearing tests conducted during service, the Veteran reported that he had gradual hearing loss and tinnitus (he did not report onset in-service and there is no objective evidence of onset of either in-service), and there were potential non-military etiologies, including aging, hypertension, and occupational and recreational noise exposure, some without hearing protection, he could not resolve the issue without resort to mere speculation.  Specifically, he indicated that it would be speculative to allocate a degree of the Veteran's current hearing loss and tinnitus to military noise exposure or each of these other potential etiologies.  The examiner opined that he could not determine whether there was any onset of hearing loss or tinnitus in service; whether the Veteran's hearing loss and tinnitus were related to any in-service disease, event, or injury; and that it cannot be determined if hearing loss was manifest in the initial post-service year (there are no valid hearing tests from that time period).  He concluded that, in his opinion, the etiology of the Veteran's hearing loss and tinnitus cannot be determined to a reasonable degree of certainty based on the evidence.

Thereafter, in January 2011, in an effort to resolve the question as to the etiology of the Veteran's undisputed bilateral hearing loss and tinnitus, the Board requested a medical expert opinion from an otolaryngologist.  In April 2011, Dr. M.N., a specialist in this field, noted that the Veteran was exposed to B-52 aircrafts without hearing protection.  Further, at separation, the Veteran did not undergo a formal audiogram, only the spoken voice test, which is "totally inadequate in determining the extent of audiological damage from noise exposure."  Dr. M.N. acknowledges that, while the Veteran's civilian occupational and recreational noise exposure have contributed to his bilateral hearing loss and tinnitus, it is also at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus had their onset during the unprotected noise exposure during military service.  And, since the Dr. M.N., a specialist in this field, based her opinion on a review of the record for the pertinent medical and other history and, more importantly, discussed the rationale, this opinion is compelling evidence in support of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating that claims file review is not determinative of a medical opinion's probative value, though it is a factor to be considered in making this determination, especially if there is evidence that was not considered that potentially could impact the opinion, also that the majority of the opinion's probative value comes from the discussion of the medical rationale).

Finally, as mentioned above, the Veteran's own statements and the supporting lay statements submitted in May 2008 from his son and daughter, note that the Veteran had difficulty with his hearing for at least the prior 20 years, which they are certainly competent to report.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  This is especially true considering, as mentioned, the inherently subjective nature of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  This lay evidence also is credible since his complaints and treatment for these disorders are documented in the record.  And because this supporting lay evidence is both competent and credible, it is also probative of his claims that his bilateral hearing loss and tinnitus are attributable to his service as a result of acoustic trauma therein.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's bilateral hearing loss and tinnitus are attributable to his military service and, thus, service connection is warranted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


